UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted August 31, 2005*
                             Decided September 1, 2005

                                        Before

                      Hon. RICHARD D. CUDAHY, Circuit Judge

                      Hon. DANIEL A. MANION, Circuit Judge

                      Hon. DIANE P. WOOD, Circuit Judge

No. 04-2111

UNITED STATES OF AMERICA,                      Appeal from the United States
    Plaintiff-Appellee,                        District Court for the Northern
                                               District of Indiana, Fort Wayne
      v.                                       Division

MOSES WRIGHT,                                  No. 1:01cr27 TLS
    Defendant-Appellant.
                                               Theresa L. Springmann,
                                               Judge.


                                      ORDER

      Moses Wright pleaded guilty to possession with intent to distribute more
than 50 grams of crack cocaine in violation of 21 U.S.C. § 841(a)(1). As part of his
plea agreement, Wright waived the right to appeal his sentence on any ground. At
sentencing the district court calculated a total offense level of 32, see U.S.S.G.
§ 2D1.1(c)(4), and criminal history category of III, resulting in a sentencing range of



      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 04-2111                                                                  Page 2

151 to 188 months. In April 2004 the judge sentenced him to the guideline minimum.

       On appeal Wright challenges his sentence, arguing under United States v.
Booker, 125 S.Ct. 738 (2005), that his rights were violated when his sentence was
increased, under a mandatory guidelines system, based on a drug quantity neither
admitted by him nor found by a jury beyond a reasonable doubt. But Wright waived
his opportunity to challenge this sentence, and though this appeal was briefed
before we decided United States v. Bownes, 405 F.3d 634 (7th Cir. 2005), we now
know that without an “escape hatch” contemplating changes in the law, this waiver
is enforceable. See Bownes, 405 F.3d at 636-37 (7th Cir. 2005); see also United
States v. Cieslowski, 410 F.3d 353, 362 (7th Cir. 2005); United States v. Roche, 415
F.3d 614, 617 (7th Cir. 2005). Therefore Wright has no right to challenge his
sentence and the appeal is DISMISSED.